Citation Nr: 1513918	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a left knee injury.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a right shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1990 to May 1997, and was discharged under other than honorable conditions.  

In a March 2000 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, determined that the character of the appellant's discharge was a bar to his receipt of VA benefits stemming from his period of service from September 19, 1994, to May 30, 1997, other than health care under Chapter 17 of Title 38, United States Code.  See 38 C.F.R. § 3.13 (2014) (regarding unconditional discharges).  

This current matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Los Angeles, California, which determined that service connection left knee and right shoulder disabilities was not warranted as such disabilities had been incurred during the appellant's dishonorable period of service.  

In reviewing the record, the Board notes that the appellant's claim of service connection for left knee and right shoulder disabilities was previously denied by the RO in a final September 2002 rating decision.  Although the RO certified the current issue on appeal as new claims, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of these claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board has recharacterized these issues as set forth on the cover page of this decision.  Given the outcome below, the appellant has not been prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that on his November 2012 VA Form 9, the appellant requested a Board hearing at the RO.  In December 2012, however, the appellant withdrew his hearing request and asked that the Board consider his appeal based on the evidence of record.  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  This additional evidence is largely duplicative of the information contained in the paper claims folder.  

In July 2009, the appellant submitted a claim of service connection for a right knee disability, a left shoulder disability, and calluses on his feet.  These claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board also notes that in May 2014 written arguments, the appellant's representative referred to the issue of entitlement to an increased rating for hepatitis C.  A review of the record shows that in the April 2009 rating decision on appeal, the RO denied a rating in excess of 10 percent for hepatitis C.  The appellant, however, did not appeal that determination.  The appellant is advised that if he wishes to seek an increased rating for his service-connected hepatitis C, he should so advise the RO.  

The issues of entitlement to service connection for a left knee disability and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed September 2002 decision, the RO denied the appellant's claims of service connection for a left knee disability and right shoulder disability.

2.  The evidence received since the final September 2002 decision relates to an unestablished fact necessary to substantiate the claims and, presuming its credibility, raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 2002 decision denying service connection for a left knee disability and a right shoulder disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received to warrant reopening of the claims of service connection for residuals of a left knee injury and a right shoulder injury.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Background

The appellant's service personnel records show that in July 1990, he enlisted in the United States Navy for a period of four years.  On September 19, 1994, he reenlisted for a period of three years.  

In October 1996, the appellant received a suspended nonjudicial punishment for violations of Articles 92, 128, and 134 of the Uniform Code of Military Justice (UCMJ), failure to obey a lawful order, assault, and indebtedness and dishonored checks.  In April 1997, his suspension of punishment was vacated based on continued misconduct, including his continued failure to pay his just debts, as evidenced by multiple dishonored checks.  

In May 1997, the appellant discharged under other than honorable conditions due to misconduct.  

In August 1999, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including hepatitis C; residuals of a left knee injury which he claimed had been incurred in 1995; and residuals of a right shoulder injury which he claimed had been incurred in 1992. 

In support of the appellant's claim, the RO contacted the service department to obtain the appellant's service treatment records, as well as additional information regarding the character of his discharge.  

The record shows that RO was unable to obtain the appellant's service treatment records, but did receive service dental records showing that the appellant had been diagnosed as having hepatitis C during active duty.  

Additionally, in a March 2000 letter, the U.S. Navy confirmed that the appellant had been discharged under other than honorable conditions by reason of misconduct due to his commission of serious military or civilian offenses.  

In a March 2000 administrative decision, the RO noted that the appellant had been eligible for complete separation prior to his reenlistment on September 19, 1994.  The RO further noted that the appellant had been discharged under other than honorable conditions due to misconduct, including failure to obey orders, assault, and indebtedness or dishonored checks.  The RO concluded that these offenses could not be considered minor and constituted willful and persistent misconduct.  The RO therefore concluded that the character of the appellant's discharge was a bar to his receipt of VA benefits stemming from his period of service from September 19, 1994, to May 30, 1997, other than health care under Chapter 17 of Title 38, United States Code.  

In an October 2000 letter, the RO advised the appellant of its determination, explaining that given the character of his discharge, he was not entitled to VA benefits stemming from his period of service from September 19, 1994, to May 30, 1997, other than health care under Chapter 17 of Title 38, United States Code.  He was also advised of his appellate rights, but did not appeal.  

In a November 2001 letter, the RO notified the appellant that his claims of service connection for hepatitis C, residuals of a left knee injury, and residuals of a right shoulder injury were being considered in light of the enactment of the VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); see also VA O.G.C. Prec. Op. No. 3-2001, published at 66 Fed. Reg. 33,309-01 (Jan. 22, 2001).

In connection with his claim, the appellant was afforded a VA medical examination in August 2002.  At the examination, the appellant reported that in April 1995, he had sustained a traumatic dislocation of his right shoulder while on active duty and underwent corrective surgery.  The diagnoses included arthralgia and laxity of the right shoulder, secondary to traumatic dislocation, status post right shoulder surgery.  

In a September 2002 rating decision, the RO granted service connection for hepatitis C and assigned an initial 10 percent disability rating, effective August 5, 1999.  The RO also determined that an adjudication of the appellant's claims of service connection for residuals of a left knee injury and a right shoulder injury were not warranted, as the appellant had indicated that both of these injuries had occurred in 1995, during the appellant's period of dishonorable service.  The appellant was notified of the RO's determination and his appellate rights in a September 2002 letter, but he did not appeal nor was new and material evidence received within the applicable time period.  

In October 2008, the appellant submitted additional claims, including service connection for a left knee disability and a right shoulder disability.  

In support of the claim, the RO obtained VA clinical records dated from June 2008 to January 2009.  In pertinent part, these records show that on multiple occasions during this period, the appellant reported a history of having undergone right shoulder surgery in 1995 for a dislocation, and a left knee arthroscopy in 1997.  

In an April 2009 rating decision, the RO again determined that an adjudication of the appellant's claims of service connection for residuals of a left knee injury and a right shoulder injury were not warranted, as these injuries had been incurred during the appellant's period of dishonorable service.  

The appellant appealed the RO's determination.  In a July 2009 statement, the appellant claimed that his right shoulder injury had actually occurred in 1992, during his honorable period of service, but that he had not undergone right shoulder surgery until three years later in 1995.  The appellant also indicated that although he had undergone left knee surgery in 1997, he was thereafter granted a medical discharge due to his left knee and right shoulder disabilities, not a dishonorable discharge as VA records reflected. 

In May 2014 written arguments, the appellant's representative indicated that in a recent telephone interview with the appellant, the appellant had recalled undergoing right shoulder surgery in 1995 to repair a torn shoulder muscle.  He indicated that this surgery had been performed at Elmendorf Air Force Base in Alaska.  The appellant indicated that he had been hospitalized there for several days after the surgery.  The appellant also recalled that he had undergone a left knee meniscectomy at the Naval Hospital in San Diego, California, in April 1997, shortly before his discharge.  







Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Service connection

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any Veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  

The term "discharge or release" includes "the satisfactory completion of the period of active military, naval, or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable."  38 U.S.C.A. § 101(18) (West 2014).

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met:  (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c) (2014).

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

As set forth above, the appellant's original claims of service connection for a left knee disability and a right shoulder disability were previously denied by the RO in an unappealed September 2002 rating decision on the basis that such disabilities had been incurred in 1995, during the appellant's period of dishonorable service from September 19, 1994, to May 30, 1997.  Although he was notified of the RO's determination and his appellate rights, the appellant did not appeal the RO's determination nor was new and material evidence received within the applicable time period.  Thus, the September 2002 decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

In this appeal, the appellant seeks to reopen his claims of service connection for a left knee disability and a right shoulder disability.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the final September 2002 rating decision.  As described in detail above, the additional evidence received includes the appellant's statements to the effect that he actually injured his right shoulder in 2002, during a period of honorable service, but that corrective surgery was not performed until 1995.  The appellant also claims that he has received a medical discharge, not a discharge under other than honorable conditions.  

These contentions are certainly new.  Given the applicable legal criteria, this evidence relates to an unestablished fact necessary to substantiate the claim, i.e. potential evidence of an in-service injury during an honorable period of service, or, indeed, evidence that the appellant's entire period of service was honorable.  Presuming the credibility of the appellant's recent statements as required by Justus, such evidence raises a reasonable possibility of substantiating the claims.  This evidence is therefore new and material and the claim is reopened.  38 C.F.R. § 3.156(a).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Shade, 24 Vet. App. at 124 (2010).  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for residuals of a left knee injury is granted.  

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for residuals of a right shoulder injury is granted.  


REMAND

As set forth above, the appellant's service treatment records are not currently associated the record on appeal.  Since the RO last undertook efforts to obtain them, the appellant has provided additional details regarding his in-service treatment, including his recollections of a period of hospitalization for right shoulder surgery at Elmendorf Air Force Base, Alaska, in April 1995.  

In addition, the record shows that in clinical settings, the appellant has reported that he has been awarded SSA disability benefits.  The Board finds that VA is required to undertake the necessary efforts to obtain the appellant's records from SSA, as they may be relevant to his VA claim.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  

Finally, the Board notes that in statements submitted in support of this appeal, the appellant has claimed that he received an honorable medical discharge, not a dishonorable discharge.  The appellant is advised that official records provided to VA by the service department, including his DD Form 214, reflect that he received a discharge under other than honorable conditions due to misconduct.  The appellant is advised that if he has had the character of his discharge upgraded through the Naval Discharge Review Board (NDRB), or has obtained otherwise relevant information regarding the character of his discharge, he should provide that information to the RO.  Otherwise, the appellant is advised that the official service department records verifying the character of his service are controlling.  38 C.F.R. § 3.203 (2014); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or other appropriate repository of records and obtain complete copies of the appellant's service treatment and personnel records, to include any additional records associated with the appellant's May 1997 discharge; any records corresponding to a period of hospitalization for right shoulder surgery at the Elmendorf Air Force Base, Alaska, in April 1995; and any records corresponding to a period of hospitalization for left knee surgery at the San Diego Naval Hospital in April 1997.  

The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.

2.  Contact the Social Security Administration and request copies of records pertaining to the appellant's award of disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.

The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.

3.  After conducting any additional development deemed necessary based on the evidence received as a result of the actions set forth above, the AOJ should readjudicate claims, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


